DETAILED ACTION
This action is responsive to the amendment received 06 April 2022.  The amendment has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for at least the reasons of “a resin wall formed of resin and located on an inner lead between the outer lead and the mount of the lead frame, the resin wall being located only on one inner lead of the lead frame, wherein a vertical thickness of the resin wall is greater than a vertical thickness from a lower surface of the sealing resin to a lower end of the lead frame”. As set forth in the claimed combination. These features of the device of independent claim 1 are not anticipated or rendered obvious by the prior art, alone or in combination.  Claims 2, 3, 7, and 8 depend from claim 1 and are allowable for at least these reasons.
The closest prior art with respect to amended claim 1 is from Shoji (US 2003/0222205, of record), e.g. see Figs. 6, 8, 9, 10, however the resin wall (22 or 23) apparently spans a plurality of inner leads, see Fig. 8.  Applicant’s remarks are persuasive regarding the previously applied prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822